DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear if the method steps are when the robot is in “operating mode” or “self-cleaning mode”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7-10,12-14,16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN112205930 A).
Li et al. disclose a method of self-cleaning a floor cleaning robot 1 wherein the cleaning robot 1 comprises a cleaning device 2 configured for cleaning and a driving device 13 configured for travelling, and the cleaning robot 1 comprises an operating
mode ( general autonomous floor cleaning) and a self-cleaning mode (when the robot 1 docks at a station 7 for cleaning of the cleaning device 2) wherein the self-cleaning method comprises: controlling the cleaning robot 1 to enter the self-cleaning mode (when the robot 1 docks at a station 7 for cleaning of the cleaning device 2); and controlling the cleaning device to operate (during cleaning process the device 2 is wetted with cleaning fluid) and the driving device 13 to stop operating after entering the self-cleaning mode. Claim 1
Li et al. disclose the cleaning device 2 comprises a roller brush 2, a fluid supply mechanism 3,4, and a fan assembly (connected to air duct 11 and sewage tank 12), wherein the liquid supply mechanism 3,4 is configured to supply a cleaning liquid to the roller brush 2, the roller brush 2 is configured to rotate to scrub a floor, and the fan assembly is configured to generate a suction force to suck dirt, the step of controlling the cleaning device 2 to operate comprises: controlling the fluid supply mechanism 3,4 to supply the cleaning liquid to the roller brush 2; controlling the roller brush 2 to rotate; and controlling the fan assembly to operate. Claim 2
Li et al. also disclose the step of controlling the cleaning device to operate further comprises: controlling the liquid supply mechanism to stop supplying the cleaning liquid and the roller brush to stop rotating, and controlling the fan assembly to further operate for a preset duration when the cleaning of the roller brush 2 is suspended. Claim 3
Li et al. disclose the roller brush 2 rotates in the self-cleaning mode at a speed (500-700 r/min.) greater than or equal to a speed at which the roller brush 2 rotates in the operating mode. Claim 5
Further, Li et al. disclose the cleaning robot 1 further comprises an input module, the step of controlling the cleaning robot 1 to enter the self-cleaning mode comprises: receiving a self-cleaning instruction by the input module; controlling the cleaning robot 1 to enter the self-cleaning mode according to the self-cleaning instruction (see steps S1 and S2). Claim 7
Li et al. disclose the step of controlling the cleaning robot to enter the self-cleaning mode comprises: judging whether the cleaning robot is in a state of being charged, and if yes, controlling the cleaning robot to enter the self-cleaning mode (see step S1). Claim 8
Li et al. disclose the step of controlling the cleaning robot to enter the self-cleaning mode comprises: judging whether the cleaning robot has moved to a predetermined position of a robot docking station, and if yes, controlling the cleaning robot to enter the self-cleaning mode (see step 1). Claim 9
Li et al. disclose the robot 1 includes a dirt sensor 5 which measures the amount of dirt passing in the air channel 11 and will suspend the roller 2 cleaning operation when the dirt detected drops below a threshold amount, reading on claim 10. Claim 10
Li et al. disclose cleaning robot 1, comprising a cleaning device 2 configured for cleaning, a driving device 13 configured for travelling, and a control module (inherent), wherein the control module is electrically connected to the cleaning device 2 and the driving device 13, respectively, wherein the control module is configured to execute the self-cleaning method according to claim 1 (see rejection of claim 1 above). Claim 12
Li et al. disclose the cleaning device 2 comprises a roller brush 2, a fluid supply mechanism 3,4, and a fan assembly (connected to air duct 11 and sewage tank 12), wherein the liquid supply mechanism 3,4 is configured to supply a cleaning liquid to the roller brush 2, the roller brush 2 is configured to rotate to scrub a floor, and the fan assembly is configured to generate a suction force to suck dirt, the step of controlling the cleaning device 2 to operate comprises: controlling the fluid supply mechanism 3,4 to supply the cleaning liquid to the roller brush 2; controlling the roller brush 2 to rotate; and controlling the fan assembly to operate. Claim 13
Li et al. also disclose the step of controlling the cleaning device to operate further comprises: controlling the liquid supply mechanism to stop supplying the cleaning liquid and the roller brush to stop rotating, and controlling the fan assembly to further operate for a preset duration when the cleaning of the roller brush 2 is suspended. Claim 14

Further, Li et al. disclose the cleaning robot 1 further comprises an input module, the step of controlling the cleaning robot 1 to enter the self-cleaning mode comprises: receiving a self-cleaning instruction by the input module; controlling the cleaning robot 1 to enter the self-cleaning mode according to the self-cleaning instruction (see steps S1 and S2). Claim 16
Li et al. disclose the step of controlling the cleaning robot to enter the self-cleaning mode comprises: judging whether the cleaning robot has moved to a predetermined position of a robot docking station, and if yes, controlling the cleaning robot to enter the self-cleaning mode (see step 1). Claim 17
Li et al. disclose a cleaning system, comprising a cleaning robot 1 and a robot docking station 7, wherein the robot docking station 1 comprises a charging stand 701 and a tray connected to the charging stand 701, the tray is configured to carry the cleaning robot 1, the charging stand 701 is configured to supply charging power to the cleaning robot 1, and the cleaning robot 1 is the cleaning robot 1 according to claim 12 (shown in fig.7). Claim 18
Li et al. disclose the tray defines a cleaning groove, wherein the cleaning groove is configured to accommodate at least part of the roller brush 2 of the cleaning robot 1. See image below. Claim 19
The charging stand 701 includes a tray with a raised feature on a bottom of the cleaning groove (see image below). Claim 20

    PNG
    media_image1.png
    362
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4,6,11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
While time periods are inherent to the operating and self-cleaning modes, Li et al. is silent as to specific operating or self-cleaning mode time periods.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, the relative time periods claimed are considered within the obvious workable ranges of the methods disclosed in Li et al. Claims 4,11,15
The same can be said for the relative suction force defined in claim 6. Claim 6
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited references are related to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723